Citation Nr: 0702272	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include visual impairment and 
headaches.

2.  Entitlement to service connection for Parkinson's 
disease.

3.  Entitlement to service connection for residuals of a left 
leg injury.

4.  Entitlement to service connection for residuals of a left 
forearm shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1961 to December 1961.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from August 2001 
and January 2003 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In November 2004 a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing has 
been associated with the claims file.  In January 2005, the 
case was remanded for additional development.  


FINDINGS OF FACT

1.  An unappealed October 1996 rating decision denied the 
veteran's claim seeking service connection for head injury 
with visual impairment and headaches, finding that there was 
no postservice evidence of such disability related to the 
injury in service. 

2.  Evidence received since the October 1996 rating decision 
either duplicates or is cumulative to evidence then of 
record, or is not material as to whether a current headache 
or eye disability is related to injury in service; it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has a scar of the scalp that is a residual of 
the head injury in service.
4.  Parkinson's disease was not manifested in service or 
within the first postservice year, and the veteran's current 
diagnosis of that disorder is not shown to be related to his 
service, or to any incident or injury therein.

5.  No injury to the left leg or left forearm was noted in 
service, and competent medical evidence has not identified 
any current left leg or left forearm pathology attributable 
to an injury in service.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1996 RO decision is 
not new and material, and the claim of service connection for 
visual impairment and headaches as residuals of head injury 
in service may not be reopened; however, service connection 
for scalp scar as a residual of head injury in service is 
warranted.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156 (effective prior to August 
29, 2001), 3.303 (2006).

2.  Service connection for Parkinson's disease is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  Service connection for residuals of a left leg injury is 
not warranted.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).

4.  Service connection for residuals of a left forearm shell 
fragment wound is not warranted.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
in May 2001, September 2002, August 2003, and April 2005 
explained what the evidence needed to show to substantiate 
the claims.  They also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.   The April 2005 letter also instructed him that 
since his claim for service connection for residuals of head 
injury, with visual impairment and headaches, had been 
subject to a previous final denial, in order for him to 
reopen his claim, he needed to submit new and material 
evidence and it explained what kind of evidence would be new 
and material.  Kent v Nicholson, 20 Vet. App. 1 (2006).  The 
November 2001 and September 2005 statements of the case 
(SOCs) provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.   The veteran has not been provided notice regarding 
criteria for increased ratings and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
He will have the opportunity to contest the rating and 
effective date assigned by the RO when it implements the 
grant of service connection for a scalp scar below.  As to 
the further claims, such notice is not critical because the 
rating of a disability and effective date of an award have no 
significance when service connection is denied.

While complete VCAA notice was not given prior to the ratings 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOCs and to supplement the record 
after notice was given.   He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with VA medical 
evidence.  The veteran was provided with VA examinations in 
July 2002.  He has not identified any additional evidence 
pertinent to these claims.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Historically, an October 1996 rating decision denied service 
connection for head injury with visual impairment and 
headaches, finding that there was no postservice evidence of 
pertinent disability related to the inservice injury.  The 
veteran did not appeal this decision, and it became final.  

The evidence of record at the time of the October 1996 rating 
decision consisted of the veteran's service medical records.  
A March 1961 treatment note noted sutures were removed from 
the veteran's head; he had been hit in the head with a hand 
grenade four weeks earlier, with loss of consciousness.  The 
veteran now complained of headaches all the time and slight 
blurred vision in the right eye.  His visual acuity was noted 
as 20/20 in the right eye and 20/15 in the left eye.  The 
right pupil was noted to be slightly greater than the left.  
It reacted with good direct-indirect reflex.  The veteran was 
to be evaluated by neurology, however there is no record of 
any such evaluation in the service medical records.  There 
are no further complaints of headaches or vision problems in 
the remainder of the service medical records.  The separation 
examination noted 20/20 vision bilaterally and normal head 
and neurologic examinations.  No postservice medical evidence 
was of record at the time of the October 1996 rating 
decision.  The veteran provided a written statement to the 
effect that he continued to have headaches and vision 
problems.

The current claim to reopen was received in April 2001.

The relevant evidence received since the October 1996 Board 
decision includes a report of VA neurologic examination 
conducted in July 2002 which concluded that the veteran's 
headaches were "most likely from muscle tension and not from 
the 40 year old injury."  A VA eye examination in July 2002 
found hyperopia, both eyes; presbyopia; pingueculae, both 
eyes.  The examiner stated that the "veteran's eye 
conditions are not secondary to his head injuries."  In an 
August 2005 statement, the veteran's treating VA physician 
indicated that he was unable to certify that the veteran's 
headaches were post-traumatic and related to the inservice 
injury.

VA orthopedic examination in July 2002 identified a two inch 
by one inch scar on the scalp that was noted to be a residual 
of the injury in service.

The service medical records do not show any left leg or left 
forearm injury, and no injury from shell fragments.  He was 
noted to have been hit in the head with a hand grenade in 
1961; however, there is no indication in the record that the 
grenade exploded.  No neurologic disability is noted.  The 
service separation examination noted normal neurologic and 
upper and lower extremity examinations, with the exception of 
arthritis of the feet related to pes planus.

Private medical records dated in December 2000 include normal 
neurologic findings.  Parkinson's disease was first noted in 
a June 2001 VA outpatient record.  A VA neurologic 
examination in July 2002 noted "Parkinson's disease 
approximately two years, etiology unknown."  A November 2004 
statement from a registered nurse in the VA neurology 
department at Fayetteville, stated that "there are several 
new studies appearing in the literature that are showing that 
a single episode of head trauma is associated with an 
increased risk of Parkinson's disease....[The veteran] does not 
have any family members with Parkinson's disease to indicate 
that his Parkinson's disease is a genetic or familial 
disorder."

VA examination in July 2002 noted the veteran's reported 
history of having been injured by the explosion of a live 
grenade, with injuries to the left leg and left forearm.  On 
examination, there was no indication of any permanent damage 
from shell fragments of the left forearm or left leg; no 
scars were present in either location, and the examiner could 
not verify that such wounds were incurred.

III.  Legal Criteria and Analysis

As noted above, the issue of entitlement to service 
connection for head injury with visual impairment and 
headaches was denied by the RO in October 1996.  The veteran 
was properly notified of that decision and of his appellate 
rights, and did not appeal it.  Accordingly, it is final.  38 
U.S.C.A. § 7105.  Generally, when a claim is disallowed, it 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is received.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Here, the petition to reopen was filed 
before that date.  Hence, the new 38 C.F.R. § 3.156(a) does 
not apply.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Parkinson's disease (as an organic disease of the nervous 
system) is a chronic disease which may be presumptively 
service connected if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

New and Material Evidence/Head Injury residuals of Visual 
Impairment and Headaches

The VA examination reports and statement from the VA 
physician are "new" in they were not before the RO at the 
time of the October 1996 rating decision.  However, as they 
do not tend to relate the disorders at issue to service, they 
do not bear specifically on the matters under consideration, 
and are not material.

Regarding the veteran's own opinion/assertions that he has a 
headache and/or vision disability related to service, such 
opinion is not competent evidence, as he lacks medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, no item of evidence received subsequent to the RO's 
October 1996 rating decision bears directly and substantially 
upon these specific matters at hand, or is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for residuals of a 
head injury with visual impairment and headaches.  In fact, 
to the extent that competent evidence added to the record 
since October 1996 does address the matter of the etiology of 
a disability at issue, it is either counter to the veteran's 
claim or does not take a stand one way or the other.  
Accordingly, the additional evidence received since October 
1996 is not "new and material evidence," and the claim of 
service connection for head injury residuals consisting of 
visual impairment and headaches may not be reopened.

Head Injury Residuals Consisting of Scalp Scar 

VA orthopedic examination in July 2002 identified a two inch 
by one inch scar on the scalp that was noted to be a residual 
of the injury in service.  Since the matter of service 
connection for a scalp scar as a residual of head injury in 
service was not previously specifically addressed/denied, the 
matter is now considered de novo.  The head injury in service 
required suturing.  Given the current finding of an 
identifiable residual scar, the Board finds that service 
connection for the scalp scar is warranted.  38 C.F.R. 
§ 3.303.

Parkinson 's Disease

The veteran's Parkinson's disease was first noted in 2001, 
approximately four decades following his separation from 
service; this is long beyond the one year presumptive period 
for service connection for organic diseases of the nervous 
system.  

The VA physician who conducted the neurologic examination of 
the veteran in July 2002 concluded that his Parkinson's 
disease was of an unknown etiology.  This examiner considered 
the veteran's history of head injury in service in reaching 
this conclusion, and the assessment was supported by claims 
file review.  The statement from a treating nurse refers 
generally to "studies that are appearing in the literature" 
but does not provide a specific etiology opinion in the 
veteran's case.  Nor does it reflect a review of the 
veteran's claims file.  Thus, the Board finds that the 
physician's assessment is entitled to greater probative 
weight than the general and nonspecific evidence provided by 
the nurse.
The veteran's assertion that Parkinson's disease resulted 
from the head injury in service amounts to an opinion about a 
matter of medical causation.  There is no indication from the 
record that the veteran has medical training or expertise.  
As noted above, because he is a layperson, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu, supra.  

For the reasons discussed above, the claim for service 
connection for Parkinson's disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

Left Leg and Left Forearm Injury Residuals

There is no medical evidence of current left forearm or left 
leg disability.  The July 2002 VA examiner was unable to find 
any scars or other pathology related to such injuries in 
service.  Given that there is no other medical evidence of 
record documenting current left forearm or left leg 
pathology, the record contains no evidence of current 
disability for VA compensation purposes.  In the absence of 
proof of current disability, there is no valid claim of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Given the lack of proof of current left leg or left forearm 
disability, analysis of these claims need not proceed 
further.  However, it is noteworthy that the record also does 
not contain any evidence of left forearm or left leg injury 
in service, or (contrary to the history reported by the 
veteran to the VA examiner) of any explosion in service to 
which the veteran was exposed.  While the veteran may believe 
that he has current left forearm and left leg disabilities 
related to service, as a layperson, his beliefs are not 
competent evidence of a medical diagnosis or nexus.  "Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
See Espiritu, supra.

As there is no competent evidence that the veteran has a left 
leg or left forearm disability or that any such disability 
might be related to his service, the preponderance of the 
evidence is against these claims, and they must be denied.


ORDER

The appeal to reopen a claim of service connection for visual 
impairment and headaches as residuals of a head injury in 
service is denied.

Service connection for a scalp scar as a residual of head 
injury in service is granted.

Service connection for Parkinson's disease is denied.

Service connection for residuals of a left leg injury is 
denied.

Service connection for residuals of a left forearm shell 
fragment wound is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


